DETAILED ACTION

This office action is a response to the request for continued examination filed on 9/7/2021. Claims 1 and 3-4 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1 and 3-4 (renumbered as 1-3) are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment filed on 7/22/2021 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to an anchor point control method where user information that shows any of the attribute or state of the user device is acquired and a path switching point from several path switching points is selected based on the user information acquired. The user is notified of the selected route switching point.
Closest prior art include Nishida (US 2013/0208659), Venkatachalam et al. (US 2014/0023038), and Li et al. (US 2017/0289270). Nishida discloses a mobile communication system which includes an anchor node (ATGW) and an access transfer control function (ATCF). The ATCF considers factors such as SRVCC capability of the UE, roaming, media capability, etc. when determining an anchor point. Venkatachalam discloses a method for selecting a mobility anchor point for a mobile device based on 
Claims 1, 4 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of wherein, after being selected by the anchor point selector, the selected route switching point establishes a session between the user device and a data network; and wherein the anchor point selector selects either a user plane function in a core network or a radio base station included in a radio access network connected to the user plane function as the route switching point based on the mobility information; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414